                                                                           Page 1 of 3


         IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



SHANNON COPELAND,

                  Petitioner,

v.                                            CASE NO. 4:18cv173-RH-MJF

SECRETARY, DEPARTMENT OF
CORRECTIONS,

                  Respondent.

_________________________________/


                         ORDER DENYING RELEASE PENDING
                        DISPOSITION OF THE HABEAS PETITION


         By petition for a writ of habeas corpus under 28 U.S.C. § 2254, Shannon

Copeland challenges her state-court conviction and sentence. She has moved for

release from custody while the petition is pending. The motion is before the court

on the magistrate judge’s report and recommendation, ECF No. 27, and the

objections, ECF No. 29. I have reviewed de novo the issues raised by the

objections.

         The report and recommendation correctly concludes that Ms. Copeland is

not entitled to release pending adjudication of her petition.


Case No. 4:18cv173-RH-MJF
                                                                               Page 2 of 3


         This order makes no ruling on whether this order denying release is

appealable or on whether, if the order is appealable at all, it is appealable only on

issuance of a certificate of appealability. Under 28 U.S.C. § 2253(c)(2), a

certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” See Miller-El v. Cockrell, 537 U.S.

322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Barefoot v.

Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v. Taylor, 529 U.S. 362,

402-13 (2000) (setting out the standards applicable to a § 2254 petition on the

merits). As the Court said in Slack:

              To obtain a COA under § 2253(c), a habeas prisoner must make a
              substantial showing of the denial of a constitutional right, a
              demonstration that, under Barefoot, includes showing that
              reasonable jurists could debate whether (or, for that matter, agree
              that) the petition should have been resolved in a different manner
              or that the issues presented were “ ‘adequate to deserve
              encouragement to proceed further.’ ”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, to obtain a

certificate of appealability when dismissal is based on procedural grounds, a

petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.




Case No. 4:18cv173-RH-MJF
                                                                            Page 3 of 3


         Ms. Copeland has not made the required showing. This order thus denies a

certificate of appealability.

         IT IS ORDERED:

         1. The motion for release, ECF No. 26, is denied.

         2. A certificate of appealability is denied.

         3. The case is remanded to the magistrate judge for further proceedings.

         SO ORDERED on December 23, 2019.

                                           s/Robert L. Hinkle
                                           United States District Judge




Case No. 4:18cv173-RH-MJF
